Citation Nr: 0110178	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-09 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1941 to October 
1945.  The appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death as not well grounded.


REMAND

The RO denied the claim for service connection for the cause 
of the veteran's death as not well grounded.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107) eliminated the concept of a well-
grounded claim and redefined VA's duty to assist an appellant 
in the development of a claim.  In this case, there is 
additional VA duty to assist the appellant in the development 
of her claim for service connection for the cause of the 
veteran's death.

A review of the record shows that the veteran died on 
December [redacted], 1985.  A copy of his death certificate shows 
that his death was due to cardio-respiratory failure due to 
cerebral edema as a consequence of metastatic carcinoma in 
the brain.  Another significant condition contributing to his 
death was generalized carcinomatosis.  The appellant alleges 
that the veteran's cancers included lung cancer that was 
primary in nature and due to smoking cigarettes that began in 
service.  A private medical report dated in November 1998 
notes the veteran's service medical records were reviewed and 
the signatory, a physician, opined that the veteran's lung 
cancer was most likely primary in nature and that this cancer 
could have been caused by his smoking that began in service.  
This evidence raises a reasonable possibility of a valid 
claim for service connection for the cause of the veteran's 
death.  Under the circumstances, VA should obtain a medical 
opinion as to whether or not the veteran's cancer of the lung 
was primary in nature, and if it was, whether it was due to 
cigarette smoking.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

A private medical report of the veteran's terminal 
hospitalization at the John F. Kennedy Medical Center in 
Edison, New Jersey, from October to December 1985, including 
clinical records, notes a history of a prior hospitalization.  
The summary of this hospitalization is relevant to the 
appellant's claim and should be obtained.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of the veteran's 
evaluation or treatment for respiratory 
problems and cancers, since separation 
from service, and all periods of 
hospitalization, including the veteran's 
hospitalization prior to October 1985 at 
the John F. Kennedy Medical Center in 
Edison, New Jersey.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the appellant, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran's claims folder should be 
sent to a VA medical facility for review 
by an appropriate specialist in order to 
obtain an opinion as to whether or not 
the veteran's lung cancer was primary 
and, if it was, whether it was related to 
cigarette smoking.  The specialist should 
give a fully reasoned opinion as to 
whether it is at least as likely as not 
that the lung cancer was primary and, if 
it was, whether it was at least as likely 
as not related to cigarette smoking.  The 
specialist should support the opinions by 
discussing medical principles as applied 
to the specific medical evidence in the 
case.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the claim for 
service connection for the cause of the 
veteran's death on the merits.  If action 
remains adverse to the appellant, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative.  They should be afforded 
the opportunity to respond before the 
file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



